Exhibit 10.1

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT(“Agreement”), dated this 29th day of
March 2017, is entered into between Bulova Technologies Group, Inc., a Florida
Corporation (“Seller”), and Arc Technologies, Inc., a Wyoming Corporation
(“Buyer”).

 

WHEREAS, Seller is the owner of 100% of the issued and outstanding membership
interests (the "Membership Interest Units") of Bulova Technologies Ordnance
Systems LLC ("BTOS"); and

 

WHEREAS, Seller desires to sell and Buyer desires to purchase, all of the
Membership Interest Units on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
agreements and indemnities herein contained and for other good and valuable
consideration, the receipt

and sufficiency of which is hereby mutually acknowledged, the parties agree as
follows

 

1. Purchased Membership Interest Units                                  

 

Subject to the terms and conditions herein stated, Seller hereby sells, assigns,
transfers and

delivers to Buyer, and Buyer hereby purchases and acquires from Seller, all
right, title and interest

of Seller in and to the Membership Interest Units for a total purchase price of
$1.00, the receipt of which is hereby acknowledged, and the issuance to Buyer of
an aggregate of 2,000,000 shares of the common stock, par value $0.001 per
share, of Seller to be delivered ninety (90) days following the effective date
of this Agreement.

 

2. Representations and Warranties

 

2.1 Seller hereby represents and warrants as follows and acknowledges that Buyer
is relying upon such representations and warranties in connection with the
purchase by Buyer of the Membership Interest Units:

 

(a)     BTOS is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Florida;

 

(b)     The authorized membership interests of BTOS consists of 50,000
membership interests of which 50,000 membership interests have been duly issued
and are outstanding;

 

(c) No person, corporation or other entity has any agreement, option or warrant,
or any right or privilege (whether by law, pre-emptive or contractual, or
whether by means of any exercise, conversion or other right or action) which has
the effect of or is capable of becoming an agreement, option or warrant, for the
purchase from BTOS of any securities of BTOS;

 

(d)     All of the Membership Interest Units are owned by Seller as the
respective registered and beneficial owner of record, with good and marketable
title thereto, free and clear of all mortgages, liens, charges, security
interests, adverse claims, pledges, encumbrances, restrictions and demands
whatsoever (other than restrictions imposed by federal or state securities
laws);

 

(e)      Seller has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement; the execution, delivery and
performance of this Agreement by Seller has been duly authorized by all
necessary action on the part of Seller and this Agreement constitutes the legal,
valid and binding obligation of Seller, enforceable against it in accordance
with its terms;

  

 

 

 

 Seller Initials  

 

 

 Buyer Initials   

 

 

 

 
Page 1 of 4

--------------------------------------------------------------------------------

 

 

(f)     Neither Seller nor BTOS has incurred any obligation or liability,
contingent or otherwise, for brokerage or finders' fees or agents' commissions
or financial advisory services or other similar payment in connection with this
Agreement or the transactions contemplated hereby or thereby;

 

(g)     The most current balance sheet of BTOS as applicable as a financial
statement of BTOS as of December 2016, is attached and adopted as part of this
Agreement as Attachment , and

(h)     Seller hereby represents and agrees that this transaction has been
entered and is being conducted by the parties, who are unrelated otherwise, as
an ‘arms-length’ transaction.

 

2.2     Buyer hereby represents and warrants as follows and acknowledges that
Seller is relying upon such representations and warranties in connection with
the sale by Seller of the Membership Interest Units:

 

(a)     Buyer is a Wyoming domiciled corporation duly existing under Wyoming
law;

 

(b)     This Agreement constitutes the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy or insolvency statutes or
by a court acting as a court of equity;

 

(c)     Buyer is not a party to, bound or affected by or subject to any
indenture, mortgage, lease, agreement, instrument or charter provision, statute,
regulation, order, judgment, decree or law which would be violated, contravened
or breached by, or under which any default would occur as a result of, the
consummation of the transactions provided for herein;

 

(d)     Buyer is purchasing the Membership interest units for its own account
for investment purposes, and not with intent to resell; and

 

(e)     Buyer hereby represents and agrees that this transaction has been
entered and is being conducted by the parties, who are unrelated otherwise, and
to as an “arms-length’ transaction.

 

3.     Survival of Representations and Warranties

 

3.1      Seller. The representations and warranties of Seller contained in this
Agreement, or any agreement, certificate or other document delivered or given
pursuant to this Agreement, shall survive the consummation of the transactions
contemplated by this Agreement.

 

3.2      Buyer. The representations and warranties of Buyer contained in this
Agreement, or any agreement, certificate or other document delivered or given
pursuant to this Agreement, shall survive the completion of the transactions
contemplated by this Agreement and, notwithstanding such completion or any
investigation made by or on behalf of Seller, shall continue in full force and
effect for the benefit of Seller and any claim in respect thereof shall be made
in writing for a period of 36 months after the Closing Date.

 

 

 

 





 Seller Initials  



 

 Buyer Initials   



 



  

 

 
Page 2 of 4

--------------------------------------------------------------------------------

 

 

4.     Additional Agreements

 

4.1 Each of Seller and Buyer shall take or cause to be taken all necessary or
desirable actions, steps and corporate proceedings to approve or authorize the
transactions contemplated by this Agreement and the execution and delivery of
this Agreement and other agreements, understandings and documents contemplated
hereby, and shall cause all necessary meetings of members and security holders
to be held for such purpose.

 

4.2     Buyer understands and agrees that it is purchasing the Membership
Interest Units, including all of the 50,000 outstanding Membership Interest
Units of BTOS, but not the right to proceeds resulting from litigation docketed
under the Armed Services Board of Contract Appeals (ASBCA) case number 59089,
the proceeds having been previously assigned to a third party. Buyer is not
responsible for the payment of any costs for prosecution of such litigation and
claims, including all attorney’s fees and related costs, and Buyer shall have no
such responsibility for any such payments.

 

4.3     Buyer specifically acknowledges that it is aware that the entity has
material obligations and liabilities which have been disclosed and are related
to a claim from the United States Army under the Armed Services Board of
Contract Appeals case number 57406 and that such obligation and liability remain
a liability of the entity after the purchase of this controlling interest by the
Buyer.

 

5.     Indemnification

 

5.1     Buyer agrees to indemnify and hold harmless Seller from and in respect
of any cost, claim, loss, damage, liability or expense which such other party
may suffer or incur, whether at law or in equity, arising out of, resulting from
or in connection with (a) any existing liability of BTOS, whether fixed or
contingent, known or unknown, absolute or otherwise or (b) the inaccuracy of any
Buyer representation or warranty contained herein, for the time periods provided
in Section 3 hereof. Seller shall have no obligation of indemnity hereunder of
any nature or kind.

 

5.2     No claim for indemnification will arise until written notice thereof is
given to Buyer. Such notice shall be sent within a reasonable time following the
determination by Seller that a claim for indemnity may exist. In the event that
any legal proceedings shall be instituted or any claim or demand is asserted by
any third person in respect of which either party may seek any indemnification
from the other party, Seller shall give or cause to be given to Buyer written
notice thereof and Buyer shall have the right, at its option and expense, to be
present at the defense of such proceedings, claim or demand, but not to control
the defense, negotiation or settlement thereof, which control shall at an times
remain with Seller, unless Buyer irrevocably acknowledges full and complete
responsibility for indemnification of Seller in respect of the subject claim, in
which case the Buyer may assume such control through counsel of its choice;
provided, however, that no settlement shall be entered into without Seller's
prior written consent (which shall not be unreasonably withheld). The parties
agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such third party legal proceeding, claim or
demand.

 

5.3 Notwithstanding anything in this Agreement to the contrary, the indemnity
provided for in this Section 5 shall apply to any loss, claim, and cost. damage,
expense or liability, whether or not the actual amount thereof shall have been
ascertained prior to the final day upon which a claim for indemnity with respect
thereto may be made hereunder in accordance with Section 5 hereof, so long as
written notice thereof shall have been given to the party from whom
indemnification is sought prior to said date, setting forth specifically and in
reasonable detail, so far as is known, the matter as to which indemnification is
being sought. but nothing herein shall be construed to require payment of any
claim for indemnity until the actual amount payable shall have been finally
ascertained.

 

 

 

 





 Seller Initials  



 

 Buyer Initials   



 



  

 
Page 3 of 4

--------------------------------------------------------------------------------

 

 

6. Notices

 

Notices required or permitted to be given under this Agreement shall be in
writing and shall be deemed to be sufficiently given when sent by certified or
registered mail or by overnight courier or by hand, addressed to the addresses
set forth on the first page of this Agreement or to such other address furnished
by notice given in accordance with this Section, and upon written return of
certified delivery in the form given by such currier or delivery method.

 

7. Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida. In the event there is any dispute between the parties as
to their rights and obligations under this Agreement, the parties submit to the
jurisdiction of any state or federal court sitting in the State of Florida and
waive any defense of inconvenient forum to the maintenance of any action so
brought.

 

8. Entire Agreement

 

This Agreement constitutes the entire agreement between the parties relating to
the subject matter hereof. There are no oral statements, representations,
warranties, undertakings or agreements between the parties. This agreement may
be amended only by an instrument in writing signed by both parties.

 

9. Assignment

 

Neither this Agreement nor any rights or obligations hereunder may be assigned
by either party without the prior written consent of the other party, which
consent may be withheld in either party's sole and absolute discretion, except
that Buyer may assign its rights hereunder to an entity that is substantially
owned by Buyer without Seller' consent.

 

10. Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Agreement may
be executed in counterparts.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ARC TECHNOLOGIES, INC.

 

 

 

 

By: /s/ Thomas E. Law II                                

Name: Thomas E. Law II

Date:    3/29/17

BULOVA TECHNOLOGIES GROUP, INC.

 

 

 

 

By: /s/ Stephen L. Gurba                                  

Name: Stephen L. Gurba

Date:    3/29/17

   

 





 Seller Initials  



 

 Buyer Initials   



 



 

Page 4 of 4